                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ALISANT SCOTT,

          Plaintiff,                        Case No. 18-11658
                                            HON. VICTORIA A. ROBERTS
v.

ELIZABETH GOODRICH, R.N.,
TERI MASSEY, N.P.,
In Their Individual Capacities, and
CORRECT CARE SOLUTIONS

     Defendants.
_____________________________/

ORDER GRANTING DEFENDANTS CORRECT CARE SOLUTIONS AND
TERI MASSEY’S MOTION TO PRECLUDE PLAINTIFF FROM ELICITING
    EXPERT TESTIMONY FROM PLAINTIFF’S EXPERT MICHAEL
                BERGMAN, M.D. [ECF No. 49]

     I.      INTRODUCTION
          On October 8, 2016, Alisant Scott experienced a spontaneous rupture

of a mass in her right breast - a problem she started complaining about on

September 23, 2016. Because of the rupture, doctors performed a simple

mastectomy.

          This suit concerns the treatment and care Scott received before the

rupture and mastectomy. Scott alleges Defendants Teri Massey, N.P. and

Correct Care Solutions’ actions are liable for deliberate indifference under 42

U.S.C. § 1983 and medical malpractice under Michigan law.
                                        1
         Defendants filed this motion to preclude Scott from eliciting standard

of care and proximate cause testimony from Michael Bergman, M.D. The

proximate cause testimony that Defendants seek to preclude appears to be

that earlier intervention would have resulted in a better outcome for Scott.

         Scott says she intends to call another expert to testify on the applicable

standard of care. As such, that issue is MOOT.

         As to Dr. Bergman’s proposed proximate cause testimony, the Court

GRANTS Defendants’ Motion.

   II.      RELEVANT FACTUAL BACKGROUND
         On September 23, 2016, while detained at the Oakland County jail,

Scott requested immediate medical attention due to a swollen right breast.

In her health service request form, she noted a previous history of similar

issues with her left breast. On September 25th, Elizabeth Goodrich, R.N. –

who at one time was a defendant but is no longer a party – examined Scott

and noted: a 6x6 inch mass around Scott’s nipple; her breast was warm to

the touch; the skin around her nipple was red; Scott’s pain was an 8 on a 10-

point scale; and doctors removed a mass from Scott’s left breast in 2010 or

2011.

         Goodrich spoke with Defendant Teri Massey, N.P. Massey verbally

ordered bactrim twice daily for ten days and motrin for seven days.


                                          2
      Goodrich scheduled a follow-up for Scott on September 28th with a

doctor. Neither party addresses what happened at this follow-up, or whether

it even took place.

      On September 29th, Massey met with Scott. Massey noted Scott’s

continued complaints of pain, swelling, and redness to her right breast. Scott

indicated her breast issues started on September 23rd, and that antibiotics

did not alleviate her pain. Scott told Massey about her earlier left breast

issues that resulted in cyst removal surgery. Massey ordered an ultrasound

for Scott, prescribed mobic and ice packs, and discontinued the bactrim.

      On September 30th, doctors performed an ultrasound on Scott’s right

breast. The ultrasound revealed four masses. Doctors recommended a

mammogram and biopsy.

      On October 1st, Scott submitted a second medical request. She again

described severe pain and wrote that her condition was not “minor.” On

October 7th she submitted a third request. She stated her breast was

infected and complained that she’d been in pain for over two weeks.

      On Saturday, October 8th, Scott underwent a mammogram

examination. Doctors admitted her into the hospital. Scott developed a fever

and a physician scheduled a surgery to drain her right breast. Scott’s breast

mass ruptured the night before the scheduled surgery. Dr. Dana Busch


                                      3
elected to perform a simple mastectomy following the rupture; most of Scott’s

breast tissue was necrotic.

  III.     LEGAL STANDARD
         Federal Rules of Evidence 104(a) and 702 govern the admissibility of

expert testimony. Daubert v. Merrill Dow Pharm., Inc., 509 U.S. 579, 589

(1993). Rule 702:

              A witness who is qualified as an expert by
              knowledge, skill, experience, training, or education
              may testify in the form of an opinion or otherwise if:
           (a) The expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue;
           (b) The testimony is based on sufficient facts or data;
           (c) The testimony is the product of reliable principles and
               methods; and
           (d) The expert has reliably applied the principles and
               methods to the facts of the case.
Fed. R. Evid. 702.
         The district court must act as a gatekeeper and ensure expert

testimony is both relevant and reliable. Daubert, 509 U.S. at 589; Conwood

Co., L.P. v. U.S. Tobacco Co., 290 F.3d 768, 792 (6th Cir. 2002). This

general gatekeeping function applies to scientific knowledge, as well as

“technical” and “other specialized” knowledge. Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 141 (1999); see also Fed. R. Evid. 702.




                                         4
         To assess relevance and reliability, the district court must examine

“whether the expert is proposing to testify to (1) scientific knowledge that (2)

will assist the trier of fact to understand or determine a fact in issue.”

Conwood, 290 F.3d at 792 (quoting Jahn v. Equine Servs., PSC, 223 F.3d

382, 388 (6th Cir. 2000)). This examination involves a preliminary inquiry into

whether the reasoning or methodology can properly be applied to the facts

in issue. Id. Some factors may be used in the inquiry, including testing, peer

review, error rates, and general acceptance. Id. But, the inquiry is flexible,

and “Daubert’s list of specific factors neither necessarily nor exclusively

applies to all experts or in every case.” Kumho, 526 U.S. at 142. The district

court has the same latitude in deciding how to test an expert’s reliability as it

has to decide whether that expert’s testimony is reliable. Id. at 152.

   IV.     DISCUSSION
         Defendants want to preclude Scott from eliciting proximate cause

testimony from Michael Bergman, M.D. Although Dr. Bergman is qualified to

offer such testimony, he does not provide a sufficient basis for his opinions.

This makes his testimony unreliable and inadmissible under Fed. R. Evid.

702.




                                       5
   A. Dr. Bergman is Qualified to Offer Proximate Cause Testimony
      Defendants say Dr. Bergman is not qualified to offer testimony under

Rule 702 because he does not have the requisite educational experience as

a nurse practitioner to offer opinions against Defendant Massey. This is an

argument against standard of care testimony; Defendants do not address Dr.

Bergman’s qualifications to give proximate cause testimony.

      Dr. Bergman is qualified under Rule 702 to give such testimony. To

qualify as an expert under Rule 702, a witness’s expertise must be based on

“knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. Dr.

Bergman is a board-certified internal medicine and infectious disease

physician with thirty years of experience. Dr. Bergman testified at his

deposition that in the past year, he treated “maybe five” women with breast

infections. He has also testified as an expert in three breast infection cases.

      Defendants do not challenge Scott’s assertion that she suffered from

an infection, nor do they challenge Dr. Bergman’s board certification in

infectious diseases. Under Rule 702, “the only thing a court should be

concerned with in determining the qualifications of an expert is whether the

expert’s knowledge of the subject matter is such that his opinion will likely

assist the trier of fact in arriving at the truth.” Mannino v. International Mfg.

Co., 650 F.2d 846, 851 (6th Cir. 1981).


                                       6
        This suit concerns Defendants’ actions in response to Scott’s breast

infection – Dr. Bergman is qualified under Rule 702 as an infectious disease

physician to offer proximate cause testimony regarding Scott’s infection.

   B. The Challenged Opinion(s)
        The parties do not clearly state what Dr. Bergman’s proximate cause

opinion is. It appears to be a general claim that earlier intervention would

have resulted in a better outcome for Scott. This claim aligns with Dr.

Bergman’s Affidavit of Merit, which says:

             If Alisant Scott would have underwent a biopsy and
             the abscess diagnosed in a timely fashion, I believe
             with a reasonable degree of medical certainty she
             would have experienced less pain and discomfort
             and the infection in her breast would have been
             successfully treated so that she would not have
             required a mastectomy.

ECF No. 4, PageID.35.

        Scott says the core of Dr. Bergman’s testimony is:

             Ms. Scott had an abscess in her breast. The
             treatment for such a breast abscess is drainage and
             antibiotics. Because the defendants failed to timely
             recognize the issue, and failed to timely provide
             drainage and antibiotics, Ms. Scott had her right
             breast removed.

ECF No. 61, PageID.1473.

        Neither party mentions Dr. Bergman’s expert report, where he wrote in

part:
                                       7
           It is my opinion, within a reasonable degree of
           medical certainty, that had the proper standard of
           care been exercised in the evaluation of Alisant
           Scott’s large, tender breast mass, the degree of her
           permanently disfiguring breast surgery and much of
           her pain and suffering would have been largely
           eliminated.

ECF No. 49-9, PageID.553-54.

     Again, it is unclear what Dr. Bergman’s specific opinion is regarding

proximate cause – the opinions noted above seem to be inextricably

intertwined with a standard of care opinion.

           a. Defendants     Successfully      Challenge   Dr.   Bergman’s
              Testimony
     Defendants say the Court should preclude Dr. Bergman’s “opinions”

because they fail to fulfill the requirements of Rule 702. Specifically,

Defendants say Dr. Bergman does not have a sufficient underlying basis for

his opinion because: (1) he relies on ambiguous analogies and vaguely on

animal studies and cannot definitively say when Scott’s breast would have

been salvageable; (2) he does not sufficiently explain how his experience

leads to his conclusion, why that experience is sufficient, and how that

experience is reliably applied to the facts as required by Rule 702; and (3)

Dr. Dana Busch, the treating doctor who performed Scott’s mastectomy, said

he could not state within a degree of medical certainty one way or the other



                                      8
that Scott’s results would have been different if she had been rushed into

surgery. ECF No. 49-5, PageID.482.

   (1) Animal Studies and Analogies

      Scott says Dr. Bergman’s reliance on analogies and animal studies are

sufficient because the types of experiments that could precisely determine

when Scott’s breast would have been salvageable would be “unethical and

human rights violations,” and presumably unavailable. However, Dr.

Bergman does not point to any specific animal study that does support his

conclusion.

      Further, Scott fails to show how Dr. Bergman’s analogies, such as

“[t]his is analogous to a snowball being brought up the mountain top and now

being released. I mean, the higher up it goes, the worse it’s going to be a

disaster [sic] when it’s released,” ECF No. 49-8, PageID.505, assists the trier

of fact in determining proximate cause.

      Dr. Bergman’s reliance on analogies and general animal studies is not

sufficient under Rule 702.

   (2) Dr. Bergman’s Experience

      Scott directs the Court to Dr. Bergman’s decades of experience as an

infectious disease expert, an article on breast abscess management that he


                                      9
provided during his deposition, and on Scott’s prior comparable condition in

her left breast as sufficient bases for his opinion. This is not persuasive.

      An expert can rely solely or primarily on experience. See Fed. R. Evid.

702 advisory committee’s notes (2000). But to do so, the expert “must

explain how that experience leads to the conclusion reached, why that

experience is a sufficient basis for the opinion, and how that experience is

reliably applied to the facts.” Id. In its gatekeeping function, the Court must

do more than “take the expert’s word for it.” Id. (quoting Daubert v. Merrell

Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1319 (9th Cir. 1995).

      Scott fails to show how Dr. Bergman relates his specific experience to

the facts of this case, or how it is a sufficient basis for his opinion. Even

though his conclusion that Scott would have had a better outcome if she

underwent earlier treatment is - to an extent - common sense, an expert’s

testimony is not helpful “where the jury has no need for an opinion because

the jury can easily reach reliable conclusions based on common sense.” 29

Fed. Prac. & Proc. Evid. § 6265.2 (2nd ed.).

   (3) Dr. Dana Busch’s Testimony

      Scott cites to Dr. Dana Busch’s deposition testimony to support Dr.

Bergman’s opinion. Dr. Busch testified:



                                       10
           [E]arlier intervention, whether it’s breast cancer or
           infections or any type of thing, earlier intervention
           generally tends to favor a less complicated approach,
           in general.

ECF No. 61-5, PageID.1502. Dr. Busch further testified:

           But in general, you know, it is possible that it – that
           what I found might have been less extensive at an
           earlier time, yes, that’s possible. But again, that’s –
           that requires a degree of speculation that – that none
           of us could really provide. But it’s possible.

     ECF No. 61-5, PageID.1502.

     Scott does not develop why Dr. Busch’s testimony is a sufficient basis

for Dr. Bergman’s testimony. Further, as Defendants argue, Dr. Busch stated

that the possibility of Scott requiring a less extensive procedure is

speculative. An expert opinion cannot be based on speculation. In re: E.I. Du

Pont De Nemours and Company C-8 Personal Injury Litigation, 337

F.Supp.3d 728, 747 (S.D. Ohio, July 20, 2015) (citing Smelser v. Norfolk S.

Ry., 105 F.3d 299, 304 (6th Cir. 1997)).

  (4) Additional Evidence Offered by Scott

     Scott points to an article Dr. Bergman provided during his deposition.

The article mostly discusses the standard of care for breast abscesses –

testimony that Scott concedes Dr. Bergman will not give. Defendants say




                                     11
nothing in the article supports Dr. Bergman’s opinion – that if Scott’s

procedure had been done sooner, the outcome would have been different.

      This is not entirely accurate. The article does say “[c]osmetic outcome

is more likely to be poor in the setting of delayed treatment.” ECF No. 61-1,

PageID.1485. But Dr. Bergman did not discuss this in his deposition.

Counsel asked Dr. Bergman what he found important about this article. He

referenced standard of care: “[t]he emphasis on early drainage, as well as

broad-spectrum antibiotics, and not confusing it with other conditions, such

as breast cancer.” ECF No. 49-8, PageID.502. Dr. Bergman does not

sufficiently relate this article to a proximate cause opinion.

      Scott says Dr. Bergman also relied on her previous comparable

condition in her left breast. He testified in his deposition: “[I]t’s also based on

the fact that she had a very similar, comparable illness in the contralateral

breast, and she did not require a mastectomy. Generally speaking, time

equals tissue, and drainage reduces that pressure that causes the skin

necrosis.” Id. at PageID.504.

      He further testified, “[Scott] had a prior mass in the left breast, which,

if you go back in the record, in the patient’s deposition, she did almost the

exact same process before: [s]he was thought to have a mass, not infected,

and it was infected. So she’s done this before, and as odd as it is for this to


                                        12
happen once and for it to pass unappreciated, it’s about to happen a second

time.” ECF No. 49-8, PageID.509.

        Defendants do not dispute that Scott had a prior comparable condition

in her left breast, nor do they address it in their reply brief. But, Dr. Bergman’s

claim that delayed treatment caused the rupture in Scott’s right breast,

perhaps because of the progression of her left breast condition, seems to be

based on speculation, or experience. But, an expert opinion cannot be based

on speculation, and Dr. Bergman fails to sufficiently support an opinion solely

based on his experience. Further, his deposition testimony regarding Scott’s

left breast condition also is inextricably intertwined with standard of care.

   V.     CONCLUSION
        The Court has “considerable leeway” in deciding whether particular

expert testimony is reliable. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 152 (1999). But, the Court’s focus must remain “on principles and

methodology, not on the conclusions that they generate.” Daubert, 509 U.S.

at 595. Although Dr. Bergman’s general claim that earlier intervention would

have resulted in a better outcome for Scott is a reasonable conclusion, he

does not provide principles and methodology which support his opinion.

        Defendants’ Motion to preclude Dr. Bergman from testifying to the

applicable standard of care is MOOT.

                                        13
     The Court GRANTS Defendants’ Motion to Preclude Dr. Bergman’s

proximate cause testimony.

     IT IS ORDERED.

Dated: October 25, 2019                 s/ Victoria A. Roberts
                                        Victoria A. Roberts
                                        United States District Court




                                14
